            Case 7:19-cr-00244-VB Document 52 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :   ORDER
v.                                                    :
                                                      :    19 CR 244-1 (VB)
LUIS ORTIZ,                                           :
                                    Defendant.        :
------------------------------------------------------x

       The sentencing in this case is currently scheduled for June 23, 2020, at 3:00 p.m.
However, because of the current COVID-19 public health crisis, it will not be possible to
conduct the sentencing in person on that date. Instead, the Court expects to conduct the
sentencing by videoconference (or telephone conference if videoconferencing is not reasonably
available).

        After consulting with defendant, defense counsel has advised the Court that defendant is
willing to waive his right to be physically present at sentencing and consents to proceed by
videoconference.

        Although Fed. R. Crim. P. 43(a)(3) ordinarily requires the defendant’s physical presence
at sentencing, during the current national emergency, the Court is authorized pursuant to Section
15002(b)(2)(A) of the CARES Act to conduct a sentencing by videoconference (or telephone
conference if videoconferencing is not reasonably available) if the Court finds “for specific
reasons” that the “sentencing . . . cannot be further delayed without serious harm to the interests
of justice.”

        Accordingly, it is hereby ORDERED that by June 5, 2020, either party (or both parties
jointly) shall explain to the Court in writing the specific reasons why sentencing cannot be
further delayed without serious harm to interests of justice.

Dated: May 15, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
